Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this Office Action.
Response to Remarks
Applicants’ remarks regarding the 112b rejection for claims 1, 8 and 15:

    PNG
    media_image1.png
    152
    807
    media_image1.png
    Greyscale

	The examiner considers the applicants’ remarks and based on the current amendments made to claims 1, 8 and 15, the previously rejected 112b rejection in regards to the language “before any wavelength selective switch” is overcome. On the basis of these amendments, claims 1, 8 and 15 are hereby examined and rejected under new grounds of rejection as posted in the updated office action below. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 and 15 (and its respective dependent claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
Claim 1 states in lines 4-8 that each channel pre-combiner comprises a common port, but according to lines 9-10, passive splitters and combiners each connected to the corresponding common ports of the one or more pre-combiners. Since lines 4-8 already state that each pre-combiner comprises a common port, it is not clear to the examiner how the passive splitter and combiners each connect to the corresponding common ports (plural).
Claim 15 states in lines 12-15, “a splitter and a combiner…located between the common port on the plurality of channel pre-combiners” and further states “wherein a first port of the splitter and the combiner”. As per lines 6-10 of the claim, plurality of pre-combiners each comprises a different common port. Thus it is not clear to the examiner if “the common port on the plurality of channel pre-combiners” is supposed to be the same common port or different common ports belonging to the different pre-combiners i.e. the proper relation seems to be missing. Furthermore, as per limitations in lines 10-13, a splitter and combiner are connected to each common port but according to “wherein a first port of the splitter and combiner”, it is not clear to the examiner which “the splitter and combiner” is “a first port” connected to.
Claim 8 suffers from the same inconsistencies as claim 15.
Claims 2-7, 9-14 and 16-20 are also rejected under 112b by way of dependence. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7-11, 14-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boertjes (US 2012/0183294) in view of Boduch (US 2010/0272441).
Regarding claim 1, Boertjes teaches a pre-combiner apparatus (within Fig. 8), the pre-combiner apparatus comprising: one or more channel pre-combiners (Fig. 8, pre-combiners 830), each having a common port with a single transmit port and a single receiver port (Fig. 8, each 830 comprises a single transmit and receiver port), at least two ports (Fig. 8, TX ports input to 830), and a coupler configured to combine channels between the at least two ports and the common port (Fig. 8, coupler 736 combining channels from TX); and passive splitters and combiners (Fig. 8, splitters and combiners 710 and 712; paragraph [0068], the passive splitting/combining of the signal) each connected to the corresponding common ports of the one or more channel pre-combiners (Fig. 8, splitters and combiners 710/712 are connected to corresponding common ports of 830) wherein the passive splitters and combiners are located between the one more channel pre-combiners and one or more line modules that form degrees (Fig. 8, splitters and combiners 710 and 712 are located between the pre-combiners 830 and the line module degrees). 
Although Boertjes teaches a pre-combiner apparatus in a colorless and directionless architecture (see title), Boertjes doesn’t teach that the architecture is CDC and that the degree forming line modules are one or more wavelength selective switches (WSSs) that form degrees in the CDC architecture.
Boduch teaches a pre-combiner apparatus in a Colorless, Directionless, and Contentionless (CDC) architecture (Fig. 15 shows the CDC architecture), wherein the degree forming line modules are one or more wavelength selective switches (WSSs) that form degrees in the CDC architecture (Fig. 15, line modules#1, #2, etc. comprising WSSs within different degrees of ROADMs 2502; paragraph [0028], Each ROADM includes a WSS…).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the colorless, directionless architecture taught by Boertjes and incorporate the contentionless CDC architecture as taught by Boduch since having a contentionless feature eliminates wavelength blocking thereby improving spectral efficiency. 
Regarding claim 2, Boertjes in view of Boduch teaches the pre-combiner apparatus of claim 1, wherein Boertjes teaches each of the passive splitters are connected to the corresponding transmit ports and each of the passive combiners are connected to the corresponding receive ports (Fig. 8, transmit and receiver port of pre-combiners 830 each connected to corresponding splitters and combiners 710/712).  
Regarding claim 3, Boertjes in view of Boduch teaches the pre-combiner apparatus of claim 1, wherein Boertjes teaches further comprising a transmit amplifier prior to each passive splitter; and a receive amplifier subsequent to each passive combiner (Fig. 8, transmit amplifier 732 and receive amplifier 730).
Regarding claim 4, Boertjes in view of Boduch teaches the pre-combiner apparatus of claim 1, wherein Boertjes teaches each of the splitters and the combiners include two ports (Fig. 8, splitters and combiners 710/712 comprises multiple ports) with a first port configured to connect to a first-2-Attorney Docket No.: 10.2555.CIPPATENT line module and a second port to connect to a second line module (Fig. 8, splitters/combiners 710/712 connect to different line modules) and Boduch teaches that the line modules are a first Contentionless Wavelength Selective Switch (CWSS)-based optical add/drop device and a second CWSS-based optical device (Fig. 15 shows ROADM#1 and ROADM#2 comprising the CWSS; paragraph [0102], ROADMs can operate as colorless/directionless/contentionless add/drop ports).
Regarding claim 7, Boertjes in view of Boduch teaches the pre-combiner apparatus of claim 4, wherein Boertjes teaches the passive combiners are configured to combine the channels from the first CWSS and the second CWSS, and the passive splitters are configured to broadcast the channels to both the first and second CWSS based optical add/drop devices (Fig. 8, splitters 710 broadcast and combiners 712 combine from the first and second line modules comprising the CWSS (which is taught by Boduch)). 
Regarding claim 8, Boertjes teaches a modular optical add/drop system comprising: a first line module (Fig. 8, first line module on the right); and one or more channel pre-combiners (Fig. 8, pre-combiners 830) each having a common port with a transmit port and a receiver port (Fig. 8, each 830 comprises a single transmit and receiver port), at least two ports (Fig. 8, TX ports input to 830), a coupler configured to combine channels between the at least two ports and the common port (Fig. 8, coupler 736 combining channels from TX), and -3-Attorney Docket No.: 10.2555.CIPPATENT a splitter and a combiner (Fig. 8, splitters and combiners 710 and 712) connected to the common port (Fig. 8, splitters and combiners 710/712 are connected to corresponding common ports of 830), wherein the splitter and the combiner are passive (paragraph [0068], the passive splitting/combining of the signal) and located between the common port on the one or more channel pre-combiners and one or more line modules that form degrees (Fig. 8, splitters and combiners 710 and 712 are located between the pre-combiners 830 and the line module degrees), wherein a first port of the splitter and the combiner is connected to the first line module (Fig. 8, splitter/combiner 710/712 connect to the first line module).  
Although Boertjes teaches an optical add/drop system which is a colorless and directionless architecture (see title), Boertjes doesn’t teach that the architecture is CDC and that the degree forming line modules are one or more wavelength selective switches (WSSs) that form degrees in the CDC architecture and comprises a first Contentionless Wavelength Selective Switch (CWSS)-based optical add/drop device.
Boduch teaches an optical add/drop system with a CDC architecture (Fig. 15 shows the CDC architecture) and that the degree forming line modules are one or more wavelength selective switches (WSSs) that form degrees in the CDC architecture (Fig. 15, line modules#1, #2, etc. comprising WSSs within different degrees of ROADMs 2502; paragraph [0028], Each ROADM includes a WSS…) and comprises a first Contentionless Wavelength Selective Switch (CWSS)-based optical add/drop device (paragraph [0102], ROADMs can operate as colorless/directionless/contentionless add/drop ports).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the colorless, directionless architecture taught by Boertjes and incorporate the contentionless CDC architecture as taught by Boduch since having a contentionless feature eliminates wavelength blocking thereby improving spectral efficiency. 
Regarding claim 9, Boertjes in view of Boduch teaches the modular optical add/drop system of claim 8, wherein Boertjes teaches the splitter is connected to the transmit port and the combiner is connected to the receive port (Fig. 8, transmit and receiver port of pre-combiner 830 is connected to corresponding splitter and combiner 710/712).  
Regarding claim 10, Boertjes in view of Boduch teaches the modular optical add/drop system of claim 8, wherein Boertjes teaches the one or more channel pre-combiners further include a transmit amplifier prior to the splitter, and a receive amplifier subsequent to the combiner (Fig. 8, transmit amplifier 732 and receive amplifier 730).  
Regarding claim 11, Boertjes in view of Boduch teaches the modular optical add/drop system of claim 8, wherein Boduch teaches further comprising a second CWSS-based optical add/drop device (Fig. 15 shows ROADM#1 and ROADM#2 comprising the CWSS; paragraph [0102], ROADMs can operate as colorless/directionless/contentionless add/drop ports), and Boertjes teaches wherein a second port of the splitter and the combiner is connected to the second CWSS-based optical add/drop device (Fig. 8, splitters/combiners 710/712 comprise multiple ports to connect to different line modules).  
Regarding claim 14, Boertjes in view of Boduch teaches the modular optical add/drop system of claim 11, wherein Boertjes teaches the combiner is configured to combine the channels from the first CWSS-based optical add/drop device and the second CWSS-based optical add/drop device, and the splitter is configured to broadcast the channels to both of the first CWSS-based optical add/drop device and the second CWSS-based optical add/drop device (Fig. 8, splitters 710 broadcast and combiners 712 combine from the first and second line modules comprising the CWSS (which is taught by Boduch)).  
Regarding claim 15, Boertjes teaches a node (Fig. 8, node 700) comprising: one or more line modules (Fig. 8, multiple line modules); and a plurality of channel pre-combiners (Fig. 8, pre-combiners 830) each having a common port with a transmit port and a receiver port (Fig. 8, each 830 comprises a single transmit and receiver port), at least two ports (Fig. 8, TX ports input to 830), a coupler configured to combine channels between the at least two ports and the common port (Fig. 8, coupler 736 combining channels from TX), and a splitter and a combiner (Fig. 8, splitters and combiners 710 and 712) connected to the common port (Fig. 8, splitters and combiners 710/712 are connected to corresponding common ports of 830), wherein the splitter and the combiner are passive (paragraph [0068], the passive splitting/combining of the signal) and located between the common port on the plurality of channel pre-combiners and one or more line modules that form degrees (Fig. 8, splitters and combiners 710 and 712 are located between the pre-combiners 830 and the line module degrees) wherein a first port of the splitter and the combiner is connected to a first line module of the one or more line module devices (Fig. 8, splitter/combiner 710/712 connect to the first line module).  
Although Boertjes teaches an optical add/drop node which is a colorless and directionless architecture (see title), Boertjes doesn’t teach that the node is CDC ROADM and that the degree forming line modules are one or more wavelength selective switches (WSSs) that form degrees in the CDC architecture and comprises a first Contentionless Wavelength Selective Switch (CWSS)-based optical add/drop device.
Boduch teaches a ROADM CDC architecture (Fig. 15 shows the CDC architecture; paragraph [0123], the node 2700 includes ROADMs) and that the degree forming line modules are one or more wavelength selective switches (WSSs) that form degrees in the CDC architecture (Fig. 15, line modules#1, #2, etc. comprising WSSs within different degrees of ROADMs 2502; paragraph [0028], Each ROADM includes a WSS…) and comprises a first Contentionless Wavelength Selective Switch (CWSS)-based optical add/drop device (paragraph [0102], ROADMs can operate as colorless/directionless/contentionless add/drop ports).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the colorless, directionless architecture taught by Boertjes and incorporate the contentionless CDC architecture as taught by Boduch since having a contentionless feature eliminates wavelength blocking thereby improving spectral efficiency. 
Regarding claim 16, Boertjes in view of Boduch teaches the ROADM node of claim 15, wherein Boertjes teaches each of the plurality of channel pre-combiners further include a transmit amplifier prior to the splitter, and a receive amplifier subsequent to the combiner (Fig. 8, transmit amplifier 732 and receive amplifier 730).  
Regarding claim 17, Boertjes in view of Boduch teaches the ROADM node of claim 15, wherein Boertjes teaches a second port of the splitter and the combiner is connected to a second CWSS-based optical add/drop device (Fig. 8, splitters/combiners 710/712 comprise multiple ports to connect to different line modules) of the one or more CWSS-based optical add/drop devices (Boduch: Fig. 15 shows ROADM#1 and ROADM#2 comprising the CWSS; paragraph [0102], ROADMs can operate as colorless/directionless/contentionless add/drop ports).  
Regarding claim 20, Boertjes in view of Boduch teaches the ROADM node of claim 17, wherein Boertjes teaches the combiner is configured to the channels to the first CWSS-based optical add/drop device and the second CWSS-based optical add/drop device, and the splitter is configured to broadcast the channels to both of the first CWSS-based optical add/drop device and the second CWSS-based optical add/drop device (Fig. 8, splitters 710 broadcast and combiners 712 combine from the first and second line modules comprising the CWSS (which is taught by Boduch)).
Claims 5, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boertjes (US 2012/0183294) in view of Boduch (US 2010/0272441) in further view of Komiya (US 2016/0320562).
Regarding claim 5, Boertjes in view of Boduch teaches the pre-combiner apparatus of claim 4.
Although Boertjes in view of Boduch teaches a first CWSS and a second CWSS based optical add/drop device in claim 4, Boertjes in view of Boduch doesn’t teach wherein the first add/drop device is added to support up to M degrees, and wherein the second optical add/drop device is added to support up to M+M degrees, M is an integer.  
Komiya teaches an architecture wherein a first add/drop device is added to support up to M degrees (Fig. 4, first add/drop device 200A with add/drop ports for 210-1 and 210-2 respectively supporting up to degree M), 

    PNG
    media_image2.png
    64
    284
    media_image2.png
    Greyscale

and wherein the second optical add/drop device is added to support up to M+M degrees, M is an integer (Fig. 4, second add/drop device 200B with add/drop ports for 210-1 and 210-2 respectively supporting up to degree M+M = 2M; paragraph [0033], lines 4-8 and lines 14-15, An upgrade port 215A on the add side of the MCS 200A is connected to add ports in the MCS 200B through an optical cable 217, and an upgrade port 215A on the drop side of the MCS 200A is similarly connected to drop ports in the MCS 200B…After path expansion, however 2xM paths are selectable).

    PNG
    media_image3.png
    80
    297
    media_image3.png
    Greyscale
  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the add/drop system taught by Boertjes in view of Boduch teaches and incorporate the design of the add/drop system taught by Komiya in order to help increase the number of selectable paths during the operation of the add/drop system (Komiya: paragraph [0009], lines 1-3). 
Regarding claim 12, Boertjes in view of Boduch teaches the modular optical add/drop system of claim 11.
Although Boertjes in view of Boduch teaches a first CWSS and a second CWSS based optical add/drop device in claim 11, Boertjes in view of Boduch doesn’t teach wherein the first CWSS-based optical add/drop device is added to support up to M degrees, and wherein the second CWSS-based optical add/drop device is added to support up to M+M degrees, M is an integer.  
Komiya teaches an architecture wherein a first add/drop device is added to support up to M degrees (Fig. 4, first add/drop device 200A with add/drop ports for 210-1 and 210-2 respectively supporting up to degree M), 

    PNG
    media_image2.png
    64
    284
    media_image2.png
    Greyscale

and wherein the second optical add/drop device is added to support up to M+M degrees, M is an integer (Fig. 4, second add/drop device 200B with add/drop ports for 210-1 and 210-2 respectively supporting up to degree M+M = 2M; paragraph [0033], lines 4-8 and lines 14-15, An upgrade port 215A on the add side of the MCS 200A is connected to add ports in the MCS 200B through an optical cable 217, and an upgrade port 215A on the drop side of the MCS 200A is similarly connected to drop ports in the MCS 200B…After path expansion, however 2xM paths are selectable).

    PNG
    media_image3.png
    80
    297
    media_image3.png
    Greyscale
  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the add/drop system taught by Boertjes in view of Boduch teaches and incorporate the design of the add/drop system taught by Komiya in order to help increase the number of selectable paths during the operation of the add/drop system (Komiya: paragraph [0009], lines 1-3). 
Regarding claim 18, Boertjes in view of Boduch teaches the ROADM node of claim 17.
Although Boertjes in view of Boduch teaches a first CWSS and a second CWSS based optical add/drop device in claim 17, Boertjes in view of Boduch doesn’t teach wherein the first CWSS-based optical add/drop device is added to support up to M degrees, and wherein the second CWSS- based optical add/drop device is added to support up to M+M degrees, M is an integer.  
Komiya teaches an architecture wherein a first add/drop device is added to support up to M degrees (Fig. 4, first add/drop device 200A with add/drop ports for 210-1 and 210-2 respectively supporting up to degree M), 

    PNG
    media_image2.png
    64
    284
    media_image2.png
    Greyscale

and wherein the second optical add/drop device is added to support up to M+M degrees, M is an integer (Fig. 4, second add/drop device 200B with add/drop ports for 210-1 and 210-2 respectively supporting up to degree M+M = 2M; paragraph [0033], lines 4-8 and lines 14-15, An upgrade port 215A on the add side of the MCS 200A is connected to add ports in the MCS 200B through an optical cable 217, and an upgrade port 215A on the drop side of the MCS 200A is similarly connected to drop ports in the MCS 200B…After path expansion, however 2xM paths are selectable).

    PNG
    media_image3.png
    80
    297
    media_image3.png
    Greyscale
  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the add/drop system taught by Boertjes in view of Boduch teaches and incorporate the design of the add/drop system taught by Komiya in order to help increase the number of selectable paths during the operation of the add/drop system (Komiya: paragraph [0009], lines 1-3). 
Claims 6, 13 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Boertjes (US 2012/0183294) in view of Boduch (US 2010/0272441) in further view of Matsukawa (US 2014/0147121).
Regarding claim 6, Boertjes in view of Boduch teaches the pre-combiner apparatus of claim 4.
Boertjes in view of Boduch doesn’t teach that the add/drop CWSS comprises an M-array of lxN Wavelength Selective Switches (WSSs) and an N-array of Mxl switches.  
Matsukawa teaches a first CWSS add/drop device (Fig. 26, first CWSS 80#1) and a second CWSS add/drop device (Fig. 26, second CWSS 80#8) includes an M-array of lxN Wavelength Selective Switches (WSSs) (Fig. 26, each add/drop device 80 comprises 8, 1x8 WSS 803) and an N-array of Mxl switches (Fig. 26, each add/drop device 80 comprises 8, 8x1 switches 804).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the add/drop devices taught by Boertjes in view of Boduch and incorporate the structure and functionality of the add/drop devices taught by Matsukawa in order to selectively add/drop wavelengths within the network. 
Regarding claim 13, Boertjes in view of Boduch teaches the modular optical add/drop system of claim 11.
Boertjes in view of Boduch doesn’t teach wherein each of the first CWSS-based optical add/drop device and the second CWSS-based optical add/drop device include an M-array of 1xN Wavelength Selective Switches (WSSs) and an N-array of Mx1 switches.  
Matsukawa teaches a first CWSS add/drop device (Fig. 26, first CWSS 80#1) and a second CWSS add/drop device (Fig. 26, second CWSS 80#8) includes an M-array of lxN Wavelength Selective Switches (WSSs) (Fig. 26, each add/drop device 80 comprises 8, 1x8 WSS 803) and an N-array of Mxl switches (Fig. 26, each add/drop device 80 comprises 8, 8x1 switches 804).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the add/drop devices taught by Boertjes in view of Boduch and incorporate the structure and functionality of the add/drop devices taught by Matsukawa in order to selectively add/drop wavelengths within the network. 
Regarding claim 19, Boertjes in view of Boduch teaches the ROADM node of claim 17.
Boertjes in view of Boduch doesn’t teach wherein each of the first CWSS- based optical add/drop device and the second CWSS-based optical add/drop device include an M-array of 1xN Wavelength Selective Switches (WSSs) and an N-array of Mx1 switches.  
Matsukawa teaches a first CWSS add/drop device (Fig. 26, first CWSS 80#1) and a second CWSS add/drop device (Fig. 26, second CWSS 80#8) includes an M-array of lxN Wavelength Selective Switches (WSSs) (Fig. 26, each add/drop device 80 comprises 8, 1x8 WSS 803) and an N-array of Mxl switches (Fig. 26, each add/drop device 80 comprises 8, 8x1 switches 804).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the add/drop devices taught by Boertjes in view of Boduch and incorporate the structure and functionality of the add/drop devices taught by Matsukawa in order to selectively add/drop wavelengths within the network. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017. The examiner can normally be reached Mon-Sat: 11-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANESH K BARUA/Examiner, Art Unit 2637                                                                                                                                                                                                        


/DAVID C PAYNE/
Supervisory Patent Examiner of Art Unit 2637